DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 25 January 2022 has/have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
Claims 13, 16, and 21-27 (renumbered as 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Rosewarne, WO 2020/056452 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of independent Claim 13, 23, and 27 (renumbered as 1, 5, and 9).
Dependent Claims 16, 21-22, and 24-26 (renumbered as 2-4 and 6-8) are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482